Case: 21-60136         Document: 00516153688              Page: 1       Date Filed: 01/04/2022




               United States Court of Appeals
                    for the Fifth Circuit
                                                                                    United States Court of Appeals
                                                                                             Fifth Circuit

                                                                                           FILED
                                                                                     January 4, 2022
                                         No. 21-60136                                 Lyle W. Cayce
                                                                                           Clerk

   Charles D. Easley, Jr.,

                                                    Plaintiff—Appellant/Cross-Appellee,

                                             versus

   Lowndes County, Mississippi,

                                                  Defendant—Appellee/Cross-Appellant.


                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                               USDC No. 1:19-CV-139
                               USDC No. 1:18-CV-140
                               USDC No. 1:18-CV-223


   Before Higginbotham, Smith, and Ho, Circuit Judges.
   Per Curiam: ∗,†



           ∗
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           †
             Judge Ho concurs in the judgment on the ground that Lowndes County was not
   Easley’s employer. See, e.g., Deal v. State Farm Cnty. Mut. Ins. Co., 5 F.3d 117, 118–19 (5th
Case: 21-60136          Document: 00516153688            Page: 2     Date Filed: 01/04/2022




                                          No. 21-60136


               Charles Easley sued Lowndes County, Mississippi under the Age
   Discrimination in Employment Act of 1967 (ADEA) for not hiring him as a
   part-time public defender. The district court granted Lowndes County’s
   motion for summary judgment, finding that the County was the proper
   employer, but that Easley failed to show that a genuine issue of material fact
   remained. We affirm.
                                               I.
           Mississippi provides public defenders through a county office of the
   public defender or as appointed counsel on a case-by-case basis. 1 The county
   Board of Supervisors has the legal discretion to oversee the public defenders,
   including provision of personal and office space. 2 Lowndes County elects to
   hire a number of part-time public defenders, who are not appointed on a case-
   by-case basis and remain in private practice.
           In Lowndes County, the three circuit judges for the 16th Judicial
   Circuit appoint a number of part-time public defenders to serve one-year
   terms. The judges issue an order naming their appointments, then Lowndes
   County puts them on its payroll. Public defenders are eligible to enroll in
   County benefits, including retirement benefits and health insurance.
           In 2014, when he was 66 years old, Charles Easley, a former justice of
   the Mississippi Supreme Court applied to be a public defender in Lowndes



   Cir. 1993) (“In determining whether an employment relationship exists within the meaning
   of . . . the ADEA, we apply a hybrid economic realities/common law control test. The right
   to control an employee’s conduct is the most important component of this test.”)
   (quotations and citations omitted); Muhammad v. Dall. Cnty. Cmty. Supervision &
   Corrections Dep’t, 479 F.3d 377, 380 (5th Cir. 2007) (same); Juino v. Livingston Par. Fire
   Dist. No. 5, 717 F.3d 431, 434 (5th Cir. 2013) (same).
           1
               See MISS. CODE ANN. §§ 25-32-15, 25-32-17.
           2
               MISS. CODE ANN. § 25–32–3.




                                                2
Case: 21-60136          Document: 00516153688               Page: 3      Date Filed: 01/04/2022




                                            No. 21-60136


   County. Collen Hudson, 27, was hired instead. Easley applied to be a public
   defender two more times, in 2015 and 2017. In 2015, Brandon Langford, then
   in his twenties, was hired; in 2017, James Dalrample II and Jay Hurdle, both
   of whom were under 40, were hired. The judges did not have a formal
   interview process and Easley was never interviewed for the position.
          After each hiring decision, Easley filed a charge of discrimination with
   the Equal Employment Opportunity Commission (EEOC) alleging that he
   had been discriminated against due to his age. The EEOC issued a Notice of
   Right to Sue to Easley for all three instances. His second and third charges
   also alleged that he was retaliated against for making complaints to the
   EEOC. In July 2018, Easley filed two cases against Lowndes County alleging
   age discrimination. In November 2018, he filed a third case. The Northern
   District of Mississippi consolidated these three cases into the case now before
   us. Lowndes County moved for summary judgment arguing that it was not
   the proper employer, but that if it were the proper employer, summary
   judgment was proper. The district court granted the motion for summary
   judgment, finding that Lowndes County was the proper employer, but that
   Easley failed to create a genuine issue of fact that he was not hired for
   pretextual reasons. Easley timely appealed the ADEA finding; Lowndes
   County timely cross-appealed the finding that it was the proper employer.
                                                 II.
          We review a district court’s grant of summary judgment de novo,
   viewing all evidence and drawing reasonable inferences in favor of the non-
   moving party. 3 Summary judgment is proper “if the movant shows that there
   is no genuine dispute as to any material fact and the movant is entitled to



          3
              Ratliff v. Aransas Cty., Tex., 948 F.3d 281, 287 (5th Cir. 2020).




                                                  3
Case: 21-60136               Document: 00516153688          Page: 4       Date Filed: 01/04/2022




                                            No. 21-60136


   judgment as a matter of law.” 4 “A fact is material if it might affect the
   outcome of the suit and a factual dispute is genuine if the evidence is such
   that a reasonable jury could return a verdict for the nonmoving party.” 5 We
   can affirm the grant of summary judgment “on any ground supported by the
   record and presented to the district court.” 6
                                                 III.
           We first address Lowndes County’s cross-appeal of the district
   court’s finding that it was the employer of the part-time public defenders.
                                                  A.
           We first examine if Lowndes County is an employer under the ADEA.
   The ADEA includes political subdivisions within the statutory definition of
   “employer.” Lowndes County is a political subdivision of Mississippi.
   Therefore, the County is an employer under the ADEA.
                                                  B.
           We next examine if there is an employment relationship between the
   public defenders and Lowndes County, using a “common law”
   control/hybrid economic realities test.7 Under the common law control
   prong, we look at the hiring and firing of employees, the right to supervise
   employees, and the right to set work schedules. 8 First, the public defenders
   are hired by the three judges. Although not in lock step with the statutory



           4
               Fed. R. Civ. P. 56(a).
           5
             Harville v. City of Hous., 945 F.3d 870, 874 (5th Cir. 2019) (quoting Thomas v.
   Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (cleaned up).
           6
               Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 682 (5th Cir. 2020).
           7
               Deal, 5 F.3d at 118–19.
           8
               Id. at 119.




                                                   4
Case: 21-60136            Document: 00516153688               Page: 5       Date Filed: 01/04/2022




                                              No. 21-60136


   scheme, the County’s tailoring to fit its needs is not at issue. 9 Second, neither
   Lowndes County nor the judges set a work schedule for or routinely
   supervise the public defenders.
            We also look to the factors from Spirides v. Reinhardt, 10 to determine
   whether the County has common law control, 11 addressing only those factors
   which clarify our analysis. 12 First, “the kind of occupation,” the level of skill
   required, and whether the defenders work without supervision: they must be
   lawyers and they work with little supervision. 13 Their independence weighs
   against an employment relationship. Second, who provides needed
   equipment. 14 Under the statute, the county is to provide equipment, but it
   has not done so, weighing against it being the employer. Third, the method
   of payment is salaried and is set by Lowndes County, weighing in favor of the
   County being the employer. 15 Fourth, is whether the work is integral to the
   employer. 16 The County brings criminal charges against defendants and it is
   its responsibility to provide a public defender to those defendants. Providing
   public defenders is integral to Lowndes County, weighing in favor of an
   employment relationship. Finally, we look to the intent of the parties to




            9
                 MISS. CODE. ANN. § 25-32-3.
            10
                 613 F.2d 826, 832 (D.C. Cir. 1979).
            11
                 Broussard v. L.H. Bossier Inc., 789 F.2d 1158, 1160 (5th Cir. 1986).
            12
             Juino, 717 F.3d at 434–35. These factors are often used to determine if the worker
   is an employee or independent contractor, so not all apply here.
            13
                 Id. (quoting Diggs v. Harris Hosp.-Methodist, Inc., 847 F.2d 270, 272 (5th Cir.
   1988))
            14
                 Id.
            15
                 Id.
            16
                 Id.




                                                    5
Case: 21-60136           Document: 00516153688          Page: 6      Date Filed: 01/04/2022




                                         No. 21-60136


   establish an employment relationship. 17 Lowndes County argues that it did
   not intend to employ the public defenders, but has used this system for years
   to provide and pay public defenders. Overall, the factors weigh in favor of the
   County employment.
           Next, we look to the economic realities prong of the hybrid test,
   considering “who paid the employee’s salary, withheld taxes, provided
   benefits, and set the terms and condition of employment.” 18 Lowndes
   County pays the public defenders, withholds their taxes, and offers them
   retirement benefits and life, health, vision, and dental insurance. The
   insurance forms all list Lowndes County Board of Supervisors as the
   employer. The economic realities prong weighs in favor of the County being
   the employer.
           Although the initial control prong weighs against County employ, the
   Spirides and economic realities prongs weigh in favor of the County being the
   employer. We find that Lowndes County is the proper employer.
                                             IV.
           The ADEA provides that “[i]t shall be unlawful for an employer to
   fail or refuse to hire or to discharge any individual or otherwise discriminate
   against any individual . . . because of such individual’s age.” 19 Where ADEA
   claims are based on circumstantial evidence, we apply a burden shifting
   framework. 20 First, Easley must establish a prima facie case of age-based
   discrimination. Lowndes County then must offer a non-discriminatory


           17
                Id.
           18
                Deal, 5 F.3d at 119.
           19
                29 U.S.C. § 623(a)(1).
           20
             McDonnell Douglas Corp. v. Green, 411 U.S. 792, 807 (1973); Russell v. McKinney
   Hosp. Venture, 235 F.3d 219, 222–23 (5th Cir. 2000).




                                              6
Case: 21-60136          Document: 00516153688             Page: 7       Date Filed: 01/04/2022




                                           No. 21-60136


   reason for its actions. 21 Then the burden shifts back to Easley to rebut the
   County’s stated reasons and show that they are “merely pretextual.” 22
                                                A.
          First Easley must establish a prima facie case of age discrimination by
   showing that he (1) is a member of a protected class; (2) is qualified for the
   position; (3) was subject to an adverse employment action, and (4) was
   replaced by someone outside the protected class or treated less favorably than
   someone outside the protected class. 23 There is no dispute that Easley is over
   forty years of age, 24 is qualified for the position, suffered an adverse
   employment action by not being hired, and was treated less favorably than
   those outside the protected class.
                                                B.
          The burden shifts then to Lowndes County to offer a legitimate, non-
   discriminatory reason for its actions. 25 Each judge provided non-
   discriminatory reasons why they did not hire Easley. Taken together,
   Lowndes County argues that it did not hire Easley because he was only
   applying to be a public defender to be eligible for retirement benefits; had
   been “dilatory” before the court, filing multiple continuances leading to
   delays; was too busy with his private practice; and was difficult to work with.




          21
               Berquist v. Washington Mut. Bank, 500 F.3d 344, 349 (5th Cir. 2007).
          22
               Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010).
          23
               Russell, 235 F.3d. at 223–24.
          24
               29 U.S.C. § 631(a).
          25
               Moss, 610 F.3d at 922.




                                                 7
Case: 21-60136          Document: 00516153688              Page: 8     Date Filed: 01/04/2022




                                            No. 21-60136


                                                C.
          The burden then shifts back to Easley to show that the proffered
   reasons were pretext. At the summary judgment stage, Easley must produce
   sufficient evidence to create a genuine issue of fact as to whether those
   reasons are pretextual. 26
          First, Easley argues that the judges’ inconsistent reasons were
   pretextual. Although the judges each had different reasons for not hiring
   Easley, these reasons have not changed. 27 We find no inconsistency over time
   to support a reasonable inference of pretext.
          Second, Easley argues that the judges’ failure to interview him is
   evidence of pretext. In Stennett v. Tupelo Public School District, this Court
   determined that “an employer’s failure to interview a candidate can ‘help
   carry [the plaintiff’s] burden of proving pretext.’” 28 Here, unlike in Stennett,
   there was no formal interview process. And “the failure to interview,
   standing alone, gives rise to no entitlement to recover.” 29 The judges do not
   interview candidates “if we know the lawyer.” Easley was well known to the
   judges, having appeared before them. In this informal hiring context the
   failure to interview Easley does not give rise to an inference of pretext.
          Third, Easley argues that the disparity between his qualifications and
   the qualifications of those hired is evidence of pretext. However, “unless the
   qualifications are so widely disparate that no reasonable employer would have
   made the same decision, any differences in qualifications are generally not


          26
               Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 379 (5th Cir. 2010).
          27
               See Staten v. New Palace Casino, LLC., 187 Fed. App’x 350, 359 (5th Cir. 2005).
          28
             619 Fed. App’x 310, 320 (5th Cir. 2015) (quoting Wheeler v. City of Columbus,
   686 F.2d 1144, 1153 (5th Cir. 1982)).
          29
               Wheeler, 686 F.2d at 1153.




                                                 8
Case: 21-60136           Document: 00516153688                Page: 9       Date Filed: 01/04/2022




                                             No. 21-60136


   probative evidence of discrimination.” 30 Easley had more experience than
   the lawyers hired, however, years worked is not the same as superior
   qualifications. 31 Experience was not the only qualification the judges were
   looking for; “[t]he mere fact that an employer uses subjective hiring criteria
   is not . . . sufficient evidence of pretext.” 32 The judges were concerned about
   how much time an applicant could devote to the job, if the public defenders
   could work together, and about hiring someone who was timely in court. The
   disparity in qualifications here is not so great that no reasonable employer
   would have made the same decision.
           Finally, a plaintiff can demonstrate that the proffered reasons are
   pretextual “by showing that the employer’s proffered explanation is false or
   ‘unworthy of credence.’” 33 However, to show that these reasons were false,
   Easley must do more than assert that they are wrong, he “must produce
   evidence permitting the jury to disbelieve that [the defendant’s] proffered
   reason was its true motivation.” 34 First, Easley disputes that he was too busy
   in private practice to be a public defender. However, his testimony supports
   the conclusion that he had a busy private practice. Second, Easley disputes
   that he only wanted the job to be eligible for retirement benefits and health
   insurance. However, Easley testified that he applied to qualify for insurance.
   Third, Easley disputes that he was dilatory in his practice in court, however
   there is ample evidence of Easley’s repeated need to ask for continuances.


           30
                Moss, 610 F.3d at 923.
           31
                Id.; Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 42 (5th Cir. 1996).
           32
                Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 882 (5th Cir. 2003).
           33
             Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003) (quoting Wallace v. Methodist
   Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001)).
           34
             Id., at 579; Grimes v. Tex. Dep’t of Mental Health and Mental Retardation, 102 F.3d
   137, 139–40 (5th Cir. 1996).




                                                    9
Case: 21-60136         Document: 00516153688               Page: 10        Date Filed: 01/04/2022




                                            No. 21-60136


   Finally, Easley disputes that he has issues getting along with other lawyers,
   specifically, the accusation from Judge Kitchens that he was involved in a
   fight. However, the issue is not whether Easley is argumentative, but whether
   Kitchens reasonably believes him to be so. 35 Easley offered no evidence
   beyond his own belief that he is not hard to get along with and the record
   offers sufficient evidence to the contrary. Easley failed to show that proffered
   reasons were false or unworthy of credence.
          Taken as a whole and viewing the evidence in the light most favorable
   to Easley, he has failed to carry his burden. 36 There is no evidence either that
   the judges’ non-discriminatory reasons for not hiring him were mere pretext.
                                                 V.
          Finally, Easley argues that the second and third times he was not hired
   were retaliation. The ADEA prohibits retaliation against those who have
   undertaken a protected activity in opposition to discrimination and
   consequently suffered a material adverse action by the employer. 37 However,
   Easley did not defend his retaliation claim at summary judgment. “[T]he
   scope of appellate review on a summary judgment order is limited to matters
   presented to the district court.” 38 “Therefore, if a party fails to assert a legal
   reason why summary judgment should not be granted, that ground is waived




          35
             Little v. Republic Refining Co., 924 F.2d 93, 97 (5th Cir. 1991) (“[E]ven an
   incorrect belief that an employee’s performance is inadequate constitutes a legitimate,
   nondiscriminatory reason.”).
          36
               Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009).
          37
            29 U.S.C. § 623(d); see also Wooten v. McDonald Transit Assocs., 788 F.3d
   490, 499 n.5 (5th Cir. 2015).
          38
               Keelan v. Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005).




                                                 10
Case: 21-60136        Document: 00516153688            Page: 11     Date Filed: 01/04/2022




                                        No. 21-60136


   and cannot be considered or raised on appeal.” 39 Easley’s retaliation claims
   are waived.
                                             VI.
          As Easley failed to show that a genuine issue of material fact remains,
   we AFFIRM the grant of summary judgment.




          39
               Smith v. Ochsner Health Sys., 956 F.3d 681, 688 (5th Cir. 2020) (quotation
   omitted).




                                              11